68Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9 and 16-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Adachi et al., US 2011/0298791 A1 (hereinafter “Adachi”).
Regarding claim 1, Adachi discloses a dispensing device (FIG. 1, vending machine 100, [0056]), comprising:
a display screen configured to present a plurality of selectable options for controlling dispensing of a plurality of products (see FIG. 1, flat panel display 102, [0056] describing displaying product buttons and dispensing functionality at [0056]-[0060]), the display screen showing a graphical user interface that displays the plurality of selectable options in three dimensions (see at least FIG. 1 and describing three dimensional z-directional input at least at [9957]-[0069]);
a touchless input control system configured to receive selection from a consumer of one selectable option from the plurality of selectable options (see at least FIGS. 1 and 2 describing Z-input selection of a three dimensional button at least at [0057]-[0062], further see at least FIGS. 7A and 7B illustrating touchless input described at [0077]-[0079]); and
a dispensing system for dispensing one or more of the plurality of products associated with the one selectable option (see at least FIGS 1 and 2 illustrating dispensing chute 103 and further describing vending machine system section 114 at least at [0058]-[0061]).

Regarding claim 2, Adachi discloses the dispensing device of claim 1 (see above), wherein the display screen displays the plurality of selectable options in the three dimensions to the consumer without glasses (see at least [0008] describing using a system without glasses, further at least FIGS. 7A and 7B illustrating user 105 without glasses worn, further describing parallax imaging system at FIGS. 2 (115) and [0060]-[0061]).

Regarding claim 3, Adachi discloses the dispensing device of claim 1 (see above), wherein the plurality of products includes a plurality of beverages (see at least FIG. 1 and [0056], vending machines are well known in the art for dispensing a plurality of prepackaged foods and beverages).

Regarding claim 4, Adachi discloses the dispensing device of claim 1 (see above), wherein the touchless input control system includes a touch screen configured to operate in a hypersensitive mode (see at least FIGS. 7A and 7B and FIGS. 8-13 wherein the device changes from a user approach mode at ST1 to various other images as a hand approaches a selected product at ST3-ST7 as described at [0077]-[0081]).

 5, Adachi discloses the dispensing device of claim 4 (see above), wherein the hypersensitive mode causes the touch screen to sense a fingertip of the consumer at a distance from the touch screen (see FIGS. 8-13 wherein the device changes from a user approach mode at ST1 to various other images as a hand approaches to select the product at ST3-ST7 as described at [0077]-[0081]).

Regarding claim 6, Adachi discloses the dispensing device of claim 5 (see above), wherein the distance is selected to approximate a three-dimensional position of one or more of the plurality of selectable options (see FIGS. 10A-13 illustrating approximation of the touch input in relation to the selection options product 1, product 2, product 3 as described at least at [0079]-[0085]).

Regarding claim 7, Adachi discloses the dispensing device of claim 1 (see above), wherein the touchless input control system includes a gesture tracking system (see at least FIG. 2 describing position detection processing section 117 capable of determining the distance of a hand movement at [0061] further at [0078] and [0086] describing ranges of movement and detection therein).

Regarding claim 8, Adachi discloses the dispensing device of claim 7 (see above), wherein the gesture tracking system is programmed to sense a position of the consumer relative to the display screen (see at least FIGS. 7A-7B and 8 at step ST1 describing user approaching the device and the relative z1 position of the user in relation to the device [0078]-[0080]).

Regarding claim 9, Adachi discloses the dispensing device of claim 7 (see above), wherein the gesture tracking system is programmed to:
provide a first feedback to the consumer when the consumer enters a space associated with the display screen (see at least [0078] and FIG. 8 at step ST1 describing the initial response of the display and vending machine therein); and
provide a different second feedback to the consumer when the consumer selects the one selectable option (see at least FIG. 11A illustrating the highlighted product as the user 105 enters within a specific distance of the screen further selection FIG. 12A and described at [0081]-[0082]).

Regarding claim 16, it is similar in scope to the combination of elements of claims 1, 2, 4, 5 and 6, all of which have been properly addressed by Adachi above. Therefore, claim 16 is similarly analyzed and rejected as these claims. 

Regarding claim 17, it is similar in scope to claim 3 above; therefore, claim 17 is similarly analyzed and rejected as claim 3. 

Regarding claim 18, it is similar in scope to claim 1, the only difference being claim 18 is directed to a method of controlling a beverage dispensing system (see Adachi at least FIGS. 7A-14 and FIG. 16). Therefore, claim 18 is similarly analyzed and rejected as claim 1 above.   

Regarding claim 19, Adachi discloses the method of claim 18 (see above), further comprising sensing selection of the one selectable option a distance from the display screen (see at least FIGS. 8-13 illustrating the selection of an object by user approaching the hand at a distance of the selectable products [0079]-[0085]) .

20, Adachi discloses the method of claim 19 (see above), further comprising selecting the distance to approximate a three-dimensional position of the one selectable option  (see FIGS. 10A-13 illustrating approximation of the touch input in relation to the selection options product 1, product 2, product 3 as described at least at [0079]-[0085]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Adachi et al., US 2011/0298791 A1 (hereinafter “Adachi”)..

Regarding claim 10, Adachi discloses the dispensing device of claim 9 (see above), However, although Adachi discloses different effects when the user approaches, Adachi does not explicitly disclose wherein the first feedback is a ripple effect displayed by the display screen.
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the different effects of the display when the user approaches as a matter of design choice, 

Regarding claim 11, Adachi discloses the dispensing device of claim 9 (see above), wherein the different second feedback occurs after a time period (see at least FIGS. 8A-14 illustrating the product selection being displayed to the user after the user has held hand near the screen for some time described at [0090]).

Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Adachi et al., US 2011/0298791 A1 (hereinafter “Adachi”) in view of Konami et al., US 2013/0241925 A1 (hereinafter “Konami”). 

Regarding claim 12, Adachi discloses the dispensing device of claim 1 (see above). 
However, Adachi does not explicitly disclose wherein the touchless input control system includes an eye tracking system.
In the same field of endeavor, Konami discloses wherein the touchless input control system includes an eye tracking system (see at least FIGS. 34 describing line of sight direction detection unit 205 described at [0266]-[0268] further describing use in a vending machine at least at [0260], further describing selection techniques at least at FIG. 47 and [0307]-[0308]).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the vending machine with three dimensional input display of Adachi to incorporate the eye tracking system as disclosed by Konami because the references are within the same field of endeavor, namely, touchless input systems for various apparatuses. The motivation to combine these references would have been to improve intuitive selection of objects in a display environment (see Konami at least 

Regarding claim 13, Adachi in view of Konami discloses the dispensing device of claim 12 (See above), wherein the eye tracking system is programmed to sense a position of a gaze of the consumer relative to the display screen (see at least FIG. 47 and [0307]-[0308] and further at least at [0317]-[0322]).

Regarding claim 14, Adachi in view of Konami discloses the dispensing device of claim 12 (see above), wherein the eye tracking system is programmed to provide feedback to the consumer when a gaze of the consumer is associated with the one selectable option (see at least Konami at FIG. 39 and [0287]-[0288] describing highlighting the selected object at S214).

Regarding claim 15, the dispensing device of claim 14, wherein the feedback is highlighting the one selectable option after a time period (see at least Konami at FIG. 39 and [0287]-[0288] describing highlighting the selected object at S214, calculating the number of gazes would require a certain amount of time before highlighting).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Koshiyama et al., US 2011/0279364 A1 describing hover inputs on a display device that may be used in a vending machine with a display screen setting. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARVESH J NADKARNI whose telephone number is (571)270-7562.  The examiner can normally be reached on 8AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARVESH J NADKARNI/               Examiner, Art Unit 2623   
				/AMARE MENGISTU/                                                                        Supervisory Patent Examiner, Art Unit 2623